Citation Nr: 9930686	
Decision Date: 10/27/99    Archive Date: 11/04/99

DOCKET NO.  97-11 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for squamous cell 
carcinoma due to exposure to herbicides (claimed as Agent 
Orange).

3.  Entitlement to service connection for arthritis, to 
include due to exposure to herbicides (claimed as Agent 
Orange).

4.  Entitlement to service connection for bilateral impaired 
hearing.

5.  Entitlement to service connection for generalized anxiety 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

William L. Pine


INTRODUCTION

The appellant had active service from June 1965 to May 1968.

This appeal is from a February 1996 decision of the 
Department of Veterans Affairs (VA) Jackson, Mississippi, 
regional office (RO).  The Board of Veterans' Appeals (Board) 
remanded this case in December 1998 to afford the appellant a 
hearing before a member of the Board.  The appellant had a 
hearing by videoconference with the deciding Board member in 
May 1999.

The Board defers review of the claims for psychiatric 
disorders pending return from the remand appended to the end 
of this decision.

The appellant has referred to the herbicide or herbicides to 
which he claims exposure as Agent Orange, a nonscientific 
name for one of several herbicide formulations used in 
Vietnam.  The regulation providing for certain presumptions 
in claims for compensation based on exposure to herbicides 
identifies specific herbicides by their scientific names.  
See 38 C.F.R. § 3.309(e) (1999).  For readability in this 
decision, the Board will use the commonly known term Agent 
Orange to represent the several herbicides to which the 
appellant may have been exposed.

The appellant has alleged each of the conditions addressed in 
this decision to be related to exposure to Agent Orange.  He 
specifically expressed only the claim for impaired hearing 
disability in the alternative as directly incurred in 
service.  A claimant may alternatively assert direct service 
connection of a disability alleged to be due to exposure to 
Agent Orange.  See Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 
1994).  The Board's decision regarding impaired hearing 
disability on a direct basis renders moot the question of 
service connection based on Agent Orange exposure, and the 
Board will not address it further.  The appellant's testimony 
about injuring his back implicates the matter of arthritis 
due to injury in service.  For completeness sake, the issue 
of service connection for arthritis is considered in the 
alternative.  Consistent with that testimony, the Board will 
also consider service connection for arthritis on a direct 
basis.


FINDINGS OF FACT

1.  The appellant has not presented competent medical 
evidence that squamous cell carcinoma, arthritis, or 
bilateral impaired hearing is due to exposure to Agent 
Orange.

2.  The appellant has not presented competent medical 
evidence linking currently diagnosed arthritis or 
sensorineural hearing loss with any disease or injury 
incurred in service or with symptomatology of which there is 
continuity with a condition noted in service.


CONCLUSION OF LAW

Claims of entitlement to service connection for squamous cell 
carcinoma, arthritis, and bilateral impaired hearing due to 
exposure to Agent Orange, or for arthritis or bilateral 
impaired hearing on a direct basis are not well grounded, and 
VA has no duty to assist the appellant to develop evidence in 
support of those claims.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Service personnel records reveal the appellant served as a 
single engine observation utility airplane mechanic.  He 
served in Vietnam from September 1967 to May 1968 with the 
138th Aviation Company.

A medical history of June 1965 on entrance into service was 
negative for musculoskeletal, psychiatric, and audiologic 
conditions.  It showed the appellant's prior occupation as 
steelworker.  An entrance medical examination was likewise 
negative.  Audiometric examination revealed puretone 
thresholds, in decibels (dB), (figures in parentheses 
representing modern equivalent ANSI/ISO dB thresholds) as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15 (30)
10 (20)
5 (15)
5 (15)
10 (15)
LEFT
5 (20) 
0 (10)
-5 (5)
-10 (0)
-5 (0)

In June 1965, the appellant complained of back pain, assessed 
as low back syndrome.  In July 1965, an outpatient treatment 
record noted back injury, without further description of the 
circumstances.  In July 1966, the appellant was seen for low 
back pain since working in the yard two days earlier.  
Examination noted bilateral paraspinal muscle spasm and 
limitation of motion of the lumbosacral spine; the impression 
was back strain.  In February 1967, he was seen for 
lumbosacral strain, and in July 1967 for back pain.

A medical history of February 1968 reported recurrent low 
back pain.  The physician reviewing the history commented 
about nervousness that there was no history of diagnosis; it 
was considered within normal limits.  Back pain was felt to 
be secondary to urinary tract infection.  Examination was 
essentially negative.  The examination report noted that 
audiometry was not available because of equipment 
malfunction.  A May 1968 separation medical history was also 
positive for recurrent back pain, and the physical 
examination was negative; no audiometry findings were 
recorded.

The appellant had a VA Agent Orange Registry examination in 
May 1986.  He said he did not see Agent Orange spraying, but 
was an airplane mechanic at Da Nang air base, where the 
surrounding area was defoliated.  He reported complaints of 
"nerves," insomnia and irritability for the past two years.  
He reported he had worked at a nuclear power plant, where he 
became irritated with subordinates.  He reported that he was 
currently self employed in his own automobile repair shop.  
On historical review of systems, the ears were negative; 
musculoskeletal was positive for aches in muscles of the arms 
and legs, and report of an injured back lifting something 
heavy eight years previously.  Examination showed normal ears 
and tympanic membranes.  Ranges of motion for the cervical 
and lumbar spine were normal.  X-ray studies of the lumbar 
spine showed mild intervertebral disc space narrowing at L5-
S1, with remaining discs and vertebrae unremarkable.  
Cervical x-rays were noted to lack views necessary for 
complete evaluation.  The pertinent examination impressions 
were generalized anxiety disorder, degenerative joint disease 
of the lumbosacral spine and possibly of the cervical spine.

Private medical records from Methodist Medical Center and R. 
Cannon, M.D., from February 1994 to November 1995 reveal the 
appellant was diagnosed with squamous cell carcinoma of the 
left maxillary sinus shortly before his February 1994 first 
hospital admission.  He had chemo therapy and radiation 
therapy in February 1994 and left maxillectomy in May 1994.  
Follow-up reports from Dr. Cannon until November 1995 showed 
no recurrence of the cancer.

On authorized VA audiological evaluation in June 1995, 
puretone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
65
75
80
LEFT
50
65
70
70
75

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 90 in the left ear.

On VA nose and sinus examination in June 1995, the appellant 
reported a history of diminishing hearing over the years, now 
severe.  He reported working as an aircraft mechanic around 
high noise levels throughout his career, during which time he 
began noticing difficulties with his hearing.  There was no 
history of direct ear injuries or infections.  The diagnosis 
was bilateral neurosensory hearing loss secondary to chronic 
noise exposure.

In August 1995, the appellant informed VA psychologist that 
he had recently retired for medical reasons from work as a 
heavy equipment mechanic.  

In September 1996 and May 1999, the appellant and his wife 
testified at VA hearings, the former before a RO hearing 
officer, the latter by videoconference before the 
undersigned.  The appellant appeared at the September 1996 
hearing wearing a neck brace, which he reported was because 
of cervical disc surgery of the week before.  Testimony in 
the second hearing was essentially corroborative of the 
first.

He described his duties and working conditions as an airplane 
mechanic in Vietnam.  He stated he worked seven days a week, 
sometimes nearly around the clock, 150 feet from a runway 
where Phantom jets and C 130 transport planes took off and 
landed day and night.  He said that when the Phantom 
afterburners kicked in, it was so loud his brain stopped, and 
he could do and think of nothing.  He said he received no 
treatment for hearing when he returned from Vietnam, he was 
"young and dumb," and didn't think about it.  He said he 
hurt his back in the service; one time it froze while he was 
loading water cans and he had to be removed from a truck and 
laid on the ground, which gave him relief; the doctor found 
nothing wrong.  He recalled his first VA treatment was two or 
three years after service, maybe in 1971, but he could not 
remember what for.  He commented that he did not know whether 
any of his problems had anything to do with Vietnam, but in 
Vietnam they sprayed some substance around the air base that 
corroded aluminum when it settled on the airplanes, and since 
Vietnam he had been falling apart more than a man his age 
should.  He said he had no hearing examination on separation, 
and in California he was told, "There better be nothing 
wrong with you if you want to go home."  He reported having 
no medical treatment for anything during the first year after 
separation for service, but that things started falling apart 
two or three years later.  He noticed hearing loss five or 
six years after separation from service.  He reported that 
when he asked doctors whether any of his problems was related 
to Agent Orange, they all said they knew nothing about it.  
He said all of his troubles started within 7 years of coming 
home.

The appellant's wife testified that they were married in 
1964.  She said she did not notice the appellant's hearing 
loss immediately upon his return from Vietnam, but it became 
apparent over time.  She could not say when.  It had been 
increasing for a long time.  She also said that shortly after 
his return from Vietnam he complained of pain in his arms and 
that arthritis of the spine was diagnosed; she could not 
remember when.  She reported he had had cervical disc surgery 
just the week before the hearing.  She recalled his first VA 
treatment about 1973, but also did not remember what it was 
for.

II.  Analysis

In seeking VA disability compensation, the appellant seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 1991).  Such a disability is 
called "service connected."  38 U.S.C.A. § 101(16) (West 
1991).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (1999).

Before the Board may consider the merits of the claim, 
preliminary determinations are required.  First, it must be 
determined that the application for benefits is complete, and 
if not, whether VA has discharged any duty it may have to so 
inform the claimant.  38 U.S.C.A. § 5103(a) (West 1991).  The 
appellant has provided no information indicating a source of 
evidence not of record.  His application for disability 
compensation is complete, and VA has no duty to inform him of 
the necessity to submit any evidence to complete it.

Second, "a person who submits a claim for benefits under a 
law administered by the Secretary [of Veterans Affairs] shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  If the 
appellant does not meet that burden, the Board will not 
consider the merits of the underlying claim.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

"For a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability."  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997) (quoting Epps v. Gober, 9 
Vet. App. at 343-44 (citations and quotations omitted)); see 
Grottveit, 5 Vet. App. 91 (characterizing the type of 
evidence, lay versus medical, necessary to well ground a 
claim as dependent on the nature of the matter to be proven); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (lay 
individuals are competent to testify about matters of common 
experience, but expert qualification is necessary for VA to 
take cognizance of testimony that is rendered reliable only 
by expertise pertinent to object of inquiry).

A.  Squamous Cell Carcinoma, Arthritis, and Bilateral Hearing 
Impairment due to Exposure to Agent Orange

VA has determined that there is a positive correlation 
between exposure to Agent Orange and the incidence of certain 
diseases, which are set forth in a regulation providing for a 
presumption of service connection for veterans exposed to 
Agent Orange during Vietnam service.  38 C.F.R. § 3.309(e) 
(1999).  Exposure to Agent Orange, an element of the claim to 
be proven, is presumed for a Vietnam veteran who develops one 
of the listed diseases.  38 C.F.R. § 3.307(a)(6)(iii) (1999).

Neither squamous cell carcinoma, nor arthritis, nor 
sensorineural hearing loss is among the diseases presumed to 
be incurred in service if occurring in a veteran exposed to 
Agent Orange.  38 C.F.R. § 3.309(e).  Although the current 
existence (or the residuals of non-recurrent squamous cell 
carcinoma) of the claimed disorders is not in dispute, the 
appellant has submitted no competent medical evidence of a 
nexus between the claimed conditions and exposure to Agent 
Orange.  Absent such evidence of a nexus, none of those claim 
can be well grounded.  Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997).

The appellant has not presented a well-grounded claim for 
service connection for squamous cell carcinoma, arthritis, or 
bilateral hearing impairment due to exposure to Agent Orange.  
Absent a well-grounded claim, VA has no duty to assist the 
appellant to develop facts pertinent to a claim, Morton v. 
West, No. 96-1517 (U.S. Vet. App. Jul 14, 1999), and the 
Board does not have jurisdiction to adjudicate the claim on 
the merits.  Boeck v. Brown, 6 Vet. App. 14 (1993).


B.  Arthritis as Directly Incurred in Service

The appellant has submitted a competent medical diagnosis of 
lumbosacral arthritis.  He has not submitted an actual 
diagnosis of arthritis of the cervical spine.  Whereas the 
Board's decision may rest on other factors, the current 
existence of cervical degenerative disease may be conceded 
for discussion sake in light of his appearance a week post-
operatively in September 1996.

The appellant has not submitted evidence of incurrence of 
arthritis in service or during the year following service, 
during which time a 10 percent disabling arthritis would be 
presumed incurred in service.  See 38 C.F.R. § 3.307, 
3.309(a) (1999).  There is evidence of complaints of back 
pain in service, with vague reports of injury the nature of 
which was not identified, and history of recurrent back pain.  
Thus, the condition of back pain was noted in service.  
38 C.F.R. § 3.303(b) (1999).  The appellant's testimony shows 
discontinuity of symptomatology in that he and his wife both 
related they could not remember when he began to complain of 
pain or to receive treatment.  Moreover, he has submitted no 
competent medical evidence of a nexus between any current 
arthritis and any condition incurred in service or for which 
continuity with a condition in service could be found in this 
record.

The appellant has not presented a well-grounded claim for 
service connection for arthritis on a direct basis.  Absent a 
well-grounded claim, VA has no duty to assist the appellant 
to develop facts pertinent to a claim, Morton v. West, No. 
96-1517 (U.S. Vet. App. Jul 14, 1999), and the Board does not 
have jurisdiction to adjudicate the claim on the merits.  
Boeck v. Brown, 6 Vet. App. 14 (1993).

C.  Impaired Hearing Disability

The appellant has submitted competent medical evidence of 
current bilateral sensorineural hearing loss.  The June 1995 
audiological examination shows bilateral hearing impairment 
that VA deems a disability.  38 C.F.R. § 3.385 (1999).

The appellant has not submitted evidence of incurrence of 
impaired hearing in service.  It is appropriate to consider 
high frequency sensorineural hearing loss an organic disease 
of the nervous system and, therefore, a disability subject to 
presumptive service connection if manifest to a compensable 
degree within a year of service.  See Memorandum, 
Characterization of High Frequency Sensorineural Hearing 
Loss, Under Secretary for Health, October 4, 1995; 38 C.F.R. 
§ 3.309(a) (1999).  The veteran has submitted no evidence of 
hearing loss disability manifest to a degree of 10 percent 
within a year of his separation from service.  

A condition may be "noted during service" at any time for 
purposes of section 3.303(b).  Savage v. Gober, 10 Vet. App. 
488 (1997).  In this case, there is no evidence that 
impairment of hearing was noted during service.  The 
appellant and his wife both testified to noticing his 
diminished hearing several years after service.  The June 
1995 VA examiner's note that the appellant was exposed to 
high levels of noise throughout his working career does is 
not evidence that impaired hearing was noted during service.  
Absent evidence that impaired hearing was noted during 
service, the claim cannot be well grounded on evidence of 
continuity of symptomatology with the condition noted in 
service and of a nexus between the currently diagnosed 
sensorineural hearing loss and such symptomatology.

The June 1995 VA examiner attributed the appellant's hearing 
impairment to chronic long-term exposure.  Such long-term 
exposure is shown in the statements by the appellant to VA 
examiners in July 1986 and August 1995 about his several 
occupations over the years.  The examiner did not attribute 
the sensorineural hearing loss that the appellant reported 
developed years after service to chronic noise exposure in 
service.  There is no evidence of a nexus between the current 
bilateral impaired hearing and any condition or circumstance 
in service.

The appellant has not presented a well-grounded claim for 
service connection for bilateral impaired hearing disability.  
Absent a well-grounded claim, VA has no duty to assist the 
appellant to develop facts pertinent to a claim, Morton v. 
West, No. 96-1517 (U.S. Vet. App. Jul 14, 1999), and the 
Board does not have jurisdiction to adjudicate the claim on 
the merits.  Boeck v. Brown, 6 Vet. App. 14 (1993).


ORDER

Well-grounded claims not having been submitted for service 
connection for squamous cell carcinoma, arthritis or 
bilateral impaired hearing due to exposure to Agent Orange, 
or for arthritis or bilateral impaired hearing on a direct 
basis, they are denied.


REMAND

The appellant told the June 1995 VA psychiatric examiner of 
VA outpatient psychiatric treatment ending six years prior to 
the examination, but he did not state when the treatment 
began.  VA adjudicators have constructive notice of VA 
medical records, which are constructively of record in VA 
claims adjudications.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).  The Board feels the actual records should be 
obtained and considered in adjudicating the appellant's 
claim.

Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to inform the 
RO of when he started the VA outpatient 
psychiatric treatment that he ended about 
1989, and obtain those records.

2.  Readjudicate the appellant's claims 
for service connection for PTSD and for 
generalized anxiety disorder.  If either 
claim remains denied, provide the 
appellant and his representative a 
supplemental statement of the case and 
afford them an appropriate amount of time 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The appellant 
and his representative are free to furnish additional 
evidence and argument to the RO while the case is in remand 
status.  Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose 
of this REMAND is to obtain additional information and to 
afford due process.  No inference should be drawn regarding 
the final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals


 

